Defendant’s legal sufficiency argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant challenges the evidence establishing that a stolen item was a credit card as defined by law. However, under the circumstances of the case the jury was entitled to rely on the victim’s unchallenged testimony that the item was her credit card. “A sufficiently specific motion might [have] provid[ed] the opportunity for cure” (People v Gray, 86 NY2d 10, 20 [1995]) by alerting the People to elicit additional proof of the nature of the card.
We have considered and rejected defendant’s pro se claims. Concur — Mazzarelli, J.P., Andrias, Renwick, Freedman and Manzanet-Daniels, JJ.